Per Curiam:
Conceding that there was error in leaving to the jury to find the construction which should be given to the written lease, yet inasmuch as they found it what the court should have declared it to be, and what the learned judge in fact stated in discharging the rule for a new trial, the plaintiff in error has no just cause of complaint. He attempted by parol evidence, to induce the jury to give an erroneous construction to the written instrument, but having failed in. this, he must now submit to the verdict and the judgment entered thereon.
Judgment affirmed.